Title: David Ramsay to John Adams, 14 May 1786
From: Ramsay, David
To: Adams, John


          
            
              Sir,
            
            

              New-York

              May 14th 1786
            
          

          Your favor of the 9th of February with
            the pamphlet inclosed came to hand on the 13th instant for
            which please to accept my thanks.
          Your official dispatches of the 4th of
            March contain very important intelligence. I am not distressed at the footing on which
            the British put their tenure of the western posts. It will promote the general cause of
            justice & restrain our legislatures from interferring in private contracts which
            they are too apt to do.
          The Algerine depredations have made more converts to the necessity
            of vesting Congress with larger powers and of supporting public credit than the many
            labored addresses here to fore presented to the public. I hope for much good out of
            these partial evils.
          Mr Dilly has declined publishing my history from an apprehension
            that it would expose him to prosecutions. I cannot but be of opinion that his
            apprehensions are ill founded. I expect the end of the matter will be a pirated edition
            & that mine will remain unsold. I flatter myself he will make no difficulty in
            furnishing you with the copy designed for your own use.
          Congress have now seven
            eleven States on the floor. Shame to tell for the first six months we did not
            for four days exceed eight. A strange langour seemed to prevail; but I hope it is going
            off. When the contents of your last dispatches are communicated confidentially to the
            Governors I think they will produce salutory consequences. The British posts will effect
            a repeal of every legal impediment to the recovery of debts. The Foreign debt will force
            on us systems of revenue which will also comprehend the Domestic debt. Things for some
            time past have been proceeding from bad to worse. I trust we have already reached the
            point of ultimate depression from which public affairs will revert in a direction
            contrary to what they have lately been in. The States seem generally impressed with
            ideas of the necessity of commercial systems. Almost all have appointed deputies to
            attend the proposed convention in Annapolis. A plan will shortly be brought into
            Congress to recommend a continental convention for the purpose of enlarging the powers
            of Congress. Our government hitherto has rather been advisory than an efficient system.
            You do me great honor by requesting a continuance of my correspondence. Your letters
            have given me infinite pleasure & have established your reputation in the minds
            of every member of Congress on not only the industrious but the able Statesman. In this
            opinion no one joins more heartily than he who has the honor to subscribe himself / with
            the most exaulted / sentiments of respect & esteem / your most obedient
            & / very humble servant
          
            
              David Ramsay
            
          
        